Case 2:20-cv-00406 Document3 Filed 01/15/20 Page 1iof1i Page ID #:46

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Erikson Law Group

David Alden Erikson

S. Ryan Patterson

Antoinette Waller

200 N. Larchmont Blvd.

Los Angeles, CA 90004

(323) 465-3100

ATTORNEY(S) FOR: Plaintiff FRANCESCA GREGORINI

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

FRANCESCA GREGORINI

APPLE, INC, et al

CASE NUMBER:

Plaintiff(s),

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)

 

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for

Plaintiff FRANCESCA GREGORINI

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY

FRANCESCA GREGORINI
APPLE, INC

M. NIGHT SHYAMALAN
BLINDING EDGE PICTURES, INC.
UNCLE GEORGE PRODUCTIONS
ESCAPE ARTISTS LLC

DOLPHIN BLACK PRODUCTIONS
TONY BASGALLOP

ASHWIN RAJAN

JASON BLUMENTHAL

TODD BLACK

STEVE TISCH

DOES 1-10, inclusive

01/15/2020
Date

 

 

CONNECTION / INTEREST

PLAINTIFF

DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT
DEFENDANT

 

Attorney of record for (or name of party appearing in pro per):

David A. Erikson

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
